EXHIBIT 99.1 August 12, 2011 FOR IMMEDIATE RELEASE Mexco Energy Corporation Reports Profitable First Quarter MIDLAND, TX – 8/12/11 Mexco Energy Corporation (AMEX: MXC) today reported net income of $104,385 for the quarter ending June 30, 2011, the Company’s first quarter of fiscal 2012, compared to $5,776 for the same quarter of fiscal 2011, an increase of 1,707%. Operating revenues in the first quarter of fiscal 2012 were $909,094, an increase of $72,701 or 9% from $836,393 for the first quarter of fiscal 2011 and operating expenses decreased 14%. The average sales price for the quarter ending June 30, 2011 was $6.67 per Mcfe compared to $5.65 per Mcfe for the quarter ending June 30, 2010, an increase of 18%.Oil production increased 1% and gas production decreased 10% during the first quarter of fiscal 2012 as compared to the first quarter of fiscal 2011. Nicholas C. Taylor, President and CEO of Mexco Energy Corporation, said, “During the quarter, we received $450,000 in cash for an assignment of a five year term leasehold for a portion of our interest in 200 acres in Loving County, Texas.This, together with operating revenues, enabled us to reduce our long term debt to date by 54% while participating in the drilling of seven (7) infill wells in projects in which we own working interest.Our debt is now 6% of equity.” The Company owns oil and gas properties in twelve states, with the majority of its activity centered in West Texas. In accordance with the Safe Harbor provisions of the Private Securities Litigation Reform Act of 1995, Mexco Energy Corporation cautions that statements in this press release which are forward-looking and which provide other than historical information involve risks and uncertainties that may impact the Company's actual results of operations. These risks include, but are not limited to, production variance from expectations, volatility of oil and gas prices, the need to develop and replace reserves, exploration risks, uncertainties about estimates of reserves, competition, government regulation, and mechanical and other inherit risks associated with oil and gas production.A discussion of these and other factors, including risks and uncertainties, is set forth in the Company's Form 10-K for the fiscal year ended March 31, 2011.Mexco Energy Corporation disclaims any intention or obligation to revise any forward-looking statements. For additional information, please contact:Nicholas C. Taylor, President and Chief Executive Officer or Tammy L. McComic, Executive Vice-President and Chief Financial Officer, both of Mexco Energy Corporation, (432) 682-1119. Mexco Energy Corporation and Subsidiaries CONSOLIDATED BALANCE SHEETS June 30, March 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable: Oil and gas sales Trade Prepaid costs and expenses Total current assets Property and equipment, at cost Oil and gas properties, using the full cost method Other Less accumulated depreciation, depletion and amortization Property and equipment, net $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Long-term debt Asset retirement obligation Deferred income tax liabilities Commitments and contingencies Stockholders' equity Preferred stock - $1.00 par value; 10,000,000 shares authorized; none outstanding - - Common stock - $0.50 par value; 40,000,000 shares authorized; 2,089,116 shares issued and 2,029,949 shares outstanding as of June 30, 2011 and March 31, 2011 Additional paid-in capital Retained earnings Treasury stock, at cost (59,167 shares) ) ) Total stockholders' equity $ $ Mexco Energy Corporation and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended June 30, (Unaudited) Operating revenues: Oil and gas $ $ Other Total operating revenues Operating expenses: Production Accretion of asset retirement obligation Depreciation, depletion and amortization General and administrative Total operating expenses Operating income (loss) ) Other income (expense): Interest income 1 4 Interest expense ) ) Net other expense ) ) Income (loss) before provision for income taxes ) Income tax expense (benefit): Current - Deferred ) ) ) Net income $ $ Earnings per common share: Basic $ $ Diluted $ $ Weighted average common shares outstanding: Basic Diluted
